DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "said shutter pipe stretch" and “said master cylinder side pipe stretch”.  There is insufficient antecedent basis for the limitations in the claim. 
3.	Claim 23 recites the limitation "said second abutment portion”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phanco (US 7,296,594).
Re claim 15, Phanco discloses a valve assembly (30) for a braking system, comprising: a valve body (32), which at least partially delimits a master cylinder side opening, at least one caliper side opening, and at least one valve pipe, which puts said master cylinder side opening and said caliper side opening into fluid communication;  a shutter element (42) housed in said valve pipe; wherein said caliper side opening is fluidically opposite to said master cylinder side opening with respect to said shutter element; and wherein said shutter element comprises a shutter body (42) which is movable with respect to the valve body (32) between: a valve closing position (Fig. 7), wherein said shutter body abuts against a first abutment portion (44) of the valve body (2), and at least one valve opening position (Fig. 6), wherein said shutter body, moved away from said first abutment portion of the valve body, delimits with said valve body at least one main fluid passage (32a) which laps on said shutter body; and wherein, when said shutter body (42) is in the valve closing position, it interrupts said at least one 

Re claim 16, Phanco discloses wherein said shutter body (42) and said valve body (32) jointly delimit said secondary fluid passage (42a); and/or wherein said secondary fluid passage is delimited by at least one groove made on said shutter body and by the walls of said valve body facing said valve pipe.

Re claim 17, Phanco discloses wherein said secondary fluid passage (42a) is a portion of said main fluid passage (32a); and/or wherein said secondary fluid passage (42a) is a subset of said main fluid passage (32a).

Re claim 18, Phanco discloses wherein said at least one secondary fluid passage (12) comprises a first secondary passage mouth, which leads into said master cylinder side pipe stretch, and an opposite second secondary passage mouth, which leads into said caliper side pipe stretch (Fig. 5-7); and/or wherein said secondary fluid passage  has a first secondary passage mouth which leads onto a master cylinder side 

Re claim 19, Phanco discloses wherein said shutter element (42) comprises at least one elastic device (38) which biases said shutter body away from said first abutment portion (44) of the valve body (32).

Re claim 20, Phanco discloses wherein said secondary fluid passage (42a) puts said master cylinder side opening and said caliper side opening into fluid communication also when said shutter body (42) is in opening position. (Fig. 6)

Re claim 23, Phanco discloses wherein said first abutment portion (44) and said second abutment portion (See shoulder on element 34) delimit a shutter housing chamber, adapted to limit the stroke of said shutter body (42), in said valve pipe; and/or wherein the walls of said valve body facing said master cylinder side pipe stretch are threaded; and/or wherein said abutment portion of the valve body is made on a threaded member which engages the threaded walls of the valve body facing said master cylinder side pipe stretch, so as to allow the adjustment of the stroke of the shutter body; and/or wherein said caliper side pipe stretch comprises a plurality of drawing branches separated by at least one partition.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Phanco (US 7,296,594) as applied above in view of Pantale et al. (US 5,150,772).
Re claim 26, Phanco teaches a valve assembly according to claim 15. (See above).
Phanco does not teach wherein said valve body is made in one piece with the caliper body of a brake caliper which can be associated with said valve assembly.  
Pantale et al. teach wherein a valve body is made in one piece with the caliper body (18) of a brake caliper which can be associated with a valve assembly (102). (Fig. 5) It would have been obvious to one of ordinary skill in the art before the effective filing date to make a valve body once piece with a caliper body in order to reduce the number of parts and simplify assembly.



Re claim 28, Phanco as modified teaches wherein said caliper body (18) at least partially delimits said master cylinder side opening, said at least one caliper side opening, and said at least one valve pipe which puts said master cylinder side opening and said caliper side opening into fluid communication, so that said caliper body (18) defines said valve body of the valve assembly (102) in one piece. (Pantale et al.- Fig. 5)

Allowable Subject Matter
Claims 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al., Guarda, Hendershot, Lareau et al., Miller and Blackford teach similar valve assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTWFebruary 26, 2021